DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The 3/4/2021"Reply" elects without traverse and identifies claims 1-5, 7-10, and 17-20 as being drawn to Group 1, Species B.  The Reply cancels claims 3-4, 12-14, and 18-19, and adds claim 21. Accordingly, Examiner has withdrawn claims 6, 11, 15, 16, and 21 from further consideration as being drawn to a non-elected invention.  See, for example, 37 CFR § 1.142(b).
The 1/14/2021 restriction requirement is proper, is maintained, and is hereby made final.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-10, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Pub. No. 2013/0153915) in view of Kuniyoshi (US Pub. No. 2013/0329176).
Regarding claim 1, in FIG. 2, Choi discloses a thin film transistor (in region 2), comprising an insulating layer (12, paragraph [0075]) on an active layer (21); wherein the insulating layer comprises m sub-insulating layers (12a and 12b) which are alternately stacked; wherein, any two adjacent sub-insulating layers in the m sub-insulating layers have different refractive indexes (paragraph [0075]), and m is an integer not less than two. Choi further discloses that the insulating layer 12 may be formed by may be stacking the first layer 12a and the second layer 12b alternately with each other in three or more layers (paragraph [0087]).
Choi appears not to explicitly disclose that the m sub-insulating layers comprise k sub-insulating layer groups; in each sub-insulating layer group of the k sub-insulating layer groups, the refractive index of each sub-insulating layer increases or decreases sequentially, wherein k is an integer not less than two; wherein in any two adjacent sub-insulating layer groups in the k sub-insulating layer groups, a sub- insulating layer with the lowest refractive index in one sub-insulating layer group is disposed adjacent to a sub-insulating layer with the highest refractive index in another sub-insulating layer group.
However in FIGs. 5-6, Kuniyoshi discloses a similar stack of silicon nitride (25a) and silicon oxide (25b) used to prevent light having a specific wavelength (600 nm or less, shown in FIG. 6) from reaching a channel region (or “active layer”) of a TFT and degrading the TFT performance (paragraphs [0079]-[0082]).

Regarding claim 2, the combination of Choi and Kuniyoshi discloses that each of the m sub- insulating layers has a different refractive index (e.g. in the case where one comprises a 25a and 25b group, the other a 25a, 25b, and 25a group).
Regarding claim 5, in FIG. 2, Choi discloses that the insulating layer comprises at least one of a gate insulating layer and an interlayer insulating layer.
Regarding claim 7, in FIG. 2, Choi discloses the thin film transistor also comprises a gate (25/23), a source (21s), a drain (21d) and a passivation layer 
Regarding claims 8 and 10, in FIG. 2, Choi discloses a display device comprising a display panel, wherein the display panel comprises a thin film transistor (in region 2), wherein the thin film transistor comprises an insulating layer (12) on an active layer (21), and the insulating layer comprises m sub-insulating layers which are alternately stacked (12a and 12b); any two adjacent sub-insulating layers in the m sub-insulating layers have different refractive indexes (paragraph [0075]), and m is an integer not less than two. Choi further discloses that the insulating layer 12 may be formed by may be stacking the first layer 12a and the second layer 12b alternately with each other in three or more layers (paragraph [0087]).
Choi appears not to explicitly disclose that the m sub-insulating layers comprise k sub-insulating layer groups; in each sub-insulating layer group of the k sub-insulating layer groups, the refractive index of each sub-insulating layer increases or decreases sequentially, wherein k is an integer not less than two; wherein in any two adjacent sub-insulating layer groups in the k sub-insulating layer groups, a sub- insulating layer with the lowest refractive index in one sub-
However in FIGs. 5-6, Kuniyoshi discloses a similar stack of silicon nitride (25a) and silicon oxide (25b) used to prevent light having a specific wavelength (600 nm or less, shown in FIG. 6) from reaching a channel region (or “active layer”) of a TFT and degrading the TFT performance (paragraphs [0079]-[0082]).
To prevent light having a wavelength of 600 nm or less from reaching the active layer it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the insulating layer as described by Kuniyoshi. In doing so, the m sub-insulating layers comprise k sub-insulating layer groups (e.g. one comprises a 25a and 25b group, the other another 25a and 25b group); in each sub-insulating layer group of the k sub-insulating layer groups, the refractive index of each sub-insulating layer increases or decreases sequentially, wherein k is an integer not less than two; wherein in any two adjacent sub-insulating layer groups in the k sub-insulating layer groups, a sub- insulating layer with the lowest refractive index in one sub-insulating layer group is disposed adjacent to a sub-insulating layer with the highest refractive index in another sub-insulating layer group.
Regarding claims 9, in FIG. 2, Choi discloses that the display panel is an OLED display panel (paragraph [0050]); and the OLED display panel comprises a light emitting structure (EL, paragraph [0069]) which is in one-to- one correspondence to the thin film transistor; the orthographic projection of the light 
Regarding claim 17, the combination of Choi and Kuniyoshi discloses that each of the m sub- insulating layers has a different refractive index (e.g. in the case where one comprises a 25a and 25b group, the other a 25a, 25b, and 25a group).
Regarding claim 20, in FIG. 2, Choi discloses that the insulating layer comprises at least one of a gate insulating layer and an interlayer insulating layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234.  The examiner can normally be reached on 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUCKER J WRIGHT/           Primary Examiner, Art Unit 2896